PER CURIAM.
The only issue in this appeal is whether the District Court erred in failing to grant Romero a downward departure for substantial assistance where the Government did not move for one. In the wake of the Supreme Court’s decision in United States v. Booker, 543 U.S.-, 125 S.Ct. 738, 160 L.Ed.2d 621 (2005), this Circuit has determined that sentencing issues are best determined by the District Court in the first instance. Accordingly, we vacate the sentence and remand for resentencing in accordance with Booker.